DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a notice of allowance on the merits on patent application 15/689466, attorney docket AB0065-US 111548-239058. Application is assigned an effective filing date of 06/05/2018 based on application filing date, and applicant is Intel Corp.  acknowledged. Claims 1, 3 and 16-25 have been cancelled. Claims 2, 4, and 5-15 are pending and are considered below. 

Response to Arguments
Applicant has amended the claims to make previously allowed claim 10 independent, and the remainder of the claims dependent from claim 10, and correctly argues that the application is in condition for allowance. Note that examiner will renumber the claims for the allowance.

Allowable Subject Matter
Claims 2 and  4-15 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 

As for claim 10,
The prior art does not teach or make obvious the device of claim 1 that additionally has the first gap is in contact with a source and drain region of the first III-N transistor and the second gap is in contact with a source drain region of the second III-N transistor, where the first gap and the second gap are separated by a dielectric material.
Claims 2,4-9, 11-15 depend from claim 10 and carry the same novel features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Examiner, Art Unit 2893